DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-11, 13, 14, 19 and 22-27 prior to first office action. 
Applicant cancelled claims 15, 16, 18, 28, 29 and 31 prior to first office action.
4. 	Status of claims:
			Claims 1-14, 17, 19-27 and 30 are pending in this office.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-13, 17, 19-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al. (US20170155724) (hereinafter Haddad) in view of Strijkers et al. (US20170346704) (hereinafter Strijkers)

Per claim 1, Haddad  discloses a method of operation of a service requestor to request a service from a chain controller in a cellular communications network (paragraphs 0041 and 0043, i.e. The lightning module receives the service chaining info of the user and communicates with the hypervisor database [i.e., the XenStore]to configure a unikernels stack [i.e., a special unikernel and the set of unikernels that provide the micro-services of the service chains for the session]) in which a user plane function is decomposed into a plurality of micro user plane functions (paragraphs 0037, i.e. This new service chaining mechanism is based on dynamic instantiation, configuration and stitching of a set of micro-services, running each as a part of a unikernel, which would serve a particular flow. The set of micro-services provides certain functionality or service that is applied to the user plane traffic) comprising: sending, to the chain controller, a service description or a request to update a service description (paragraph 0042 and 0043, i.e. "the AAA communicates the user's service chain to the lightning module", wherein the "lighting module" is equated to the "chain controller"), wherein but fails to explicitly disclose: the service description comprises one or more service template instances, the one or more service template instances having respective service template definitions; each service template definition of the respective service template definition being data that defines a set of micro user plane functions that realize a service or a part of a service; and each service template instance of the one or more service template instances comprises data that defines a reference to the respective service template definition; and  receiving a reply from the chain controller.
However, Haddad teaches the effect of the features, is to enable the definition of the service chain [similar to template], whereas provides the requestor with information about an outcome of the request, i.e. to confirm whether the service definition has been properly received and/or processed. Therefore, the problem solved by these features could be formulated as how to enable the service requestor to provide a definition of a micro-service chain to the service controller, And Haddad teaches providing information about the micro-services in the form of a configuration file (see paragraph 0046, examiner interprets as receiving a reply , i.e. receiving from the chain controller, where when packets from the user are received, then the process instantiates the service chain unikernels identified in the unikernel configuration files via lightning module).

manager SM looks for/creates one or more SFC templates in accordance with the service request from the service control node (SCN)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Strijkers into the invention Haddad, where Haddad provides a network device implement a method for providing a service chain in a network 
by instantiating services on demand using a lightning module and Strijkers provides controlling on-demand service provisioning in a network, wherein the network comprises resources for providing a service in order to enable the service requestor to provide a definition of a micro service chain to the service controller with the use of templates for defining a service chain to improve overall efficiency to better manage resources. 
	Per claim 2,  the combination discloses the method of claim 1 further Haddad discloses comprising, prior to sending the service description to the chain controller: obtaining a plurality of service template instances for a wireless device, wherein the one or more service template instances comprised in the service description comprise some or all of the plurality of service template instances obtained for the wireless device (paragraphs 0042 and 0043, i.e. the AAA communicates among all the possible service chains, the one that is appropriated to the specific user request, the "lightning" module writes the service chain configuration into hypervisor data store [e.g., a Xenstore where it may be stored as subtrees]).
	Per claim 3, refer to the same rationale as explained in claim 2.
	Per claim 4, the combination discloses the method of claim 1 wherein Haddad discloses each service template instance of the one or more service template instances further comprises one or more input values for one or more input parameters of the respective service template definition (paragraph 
	Per claim 5, refer to the same rationale as explained in claims 2 and 4.
	Per claim 6, refer to the same rationale as explained in claims 2 and 4.
	Per claim 7, refer to the same rationale as explained in claims 2 and 4.
	Per claim 8, refer to the same rationale as explained in claims 2 and 4 (Haddad, paragraph 0043, i.e. as traffic is then received from the user equipment at the vBNG or vEPG then the special unikernel detects the session data traffic from the user equipment and instantiates the unikernels of the service chain as needed).
	Per claim 9, the combination discloses the method of claim 1 wherein Haddad discloses one of the one or more service template instances inherits another one of the one or more service template instances (paragraph 0040, Fig 3a and Fig 4, User A" has a service chaining consists of 4 unikernels, which are instantiated only after successful authentication of User A as described further herein below in reference to FIG. 4.  Each unikernel in this service chain is assigned one unique functionality.  
After a unikernel finishes its task, it sends a signal, which allows the next "in-line" unikernel to do its job and so on).
	Per claim 10, the combination discloses the method of claim 1 wherein Haddad discloses  the one or more service template instances comprise instances of at least two different service templates(paragraphs 0040, Each unikernel in this service chain is assigned one unique functionality).
	Per claim 11, the combination discloses the method of claim 1 wherein Haddad discloses the reply comprises one or more output parameters (paragraph 0046, .i.e. when packets from the user are received via Lightning Module(Block 511), then the process instantiates the service chain unikernels identified in the unikernel configuration files.  This starts with the first unikernel associated with the first service to be applied to the session being instantiated (Block 513).  In turn after each service or micro-service completes it signals the next service or micro-service to start and then terminates).
Per claim 12, refer to the same rationale as explained in claims 11.
Per claim 13, refer to the same rationale as explained in claims 1(Haddad, see Fig 6b, network nodes).

Per claim 17, refer to the same rationale as explained in claim 1 (see Haddad, paragraph 0049, network device, processor and storage media).
Per claim 19, refer to the same rationale as explained in claim 1.
Per claim 20, refer to the same rationale as explained in claim 1 (Haddad, see paragraph 0046, examiner interprets as receiving a reply , i.e. receiving from the chain controller, where when packets from the user are received, then the process instantiates the service chain unikernels identified in the unikernel configuration files via lightning module).
Per claim 21, refer to the same rationale as explained in claim 12.
Per claim 22, the combination discloses the method of claim 19 wherein Haddad discloses  the service set further comprises one or more ordering constraints for the micro user plane functions comprised in the list of micro user plane functions (paragraphs 0042 and 0043, i.e. the lightning module receives the service chaining info of the user and communicates with the hypervisor database [i.e., the XenStore] to configure a unikernels stack [i.e., a special unikernel and the set of unikernels that provide the micro-services of the service chains for the session])
Per claim 23, refer to the same rationale as explained in claim 9.
Per claim 24, refer to the same rationale as explained in claim 10.
Per claim 25, refer to the same rationale as explained in claim 11.
Per claim 26, refer to the same rationale as explained in claim 13.
Per claim 30, refer to the same rationale as explained in claims 1 and 17.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad and Strijkers as applied to claim 1 above, and further in view of WO 2019/118263 (hereinafter D3).
Per claim 14, the combination discloses the method of claim 1 wherein: the combination fails to disclose the service requestor is a Session Management Function, SMF, comprised in a core network of a Fifth Generation, 5G, cellular communications system; and the user plane function that is decomposed into the plurality of micro user plane functions is a User Plane Function, UPF, comprised in the core network of the 5G cellular communications system.
In an analogous field of endeavor, D3 discloses the service requestor is a Session Management Function, SMF, (paragraph 0046, one or more packets related service function instance to the IP address of the service function)  comprised in a core network of a Fifth Generation, 5G, cellular communications system (paragraph 0056, Fig 3, LTE, LTE advanced  for 5G); and the user plane function that is decomposed into the plurality of micro user plane functions is a User Plane Function, UPF, comprised in the core network of the 5G cellular communications system (paragraph 0058, Fig 3, user plane function 160 associate UPA -164 indication of chain 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings D3 of into the invention Haddad and Strijkers, where D3 provides processing circuitry adapted to receive, via the networking circuitry, at least one indication of at least one service chain that is associated with a user plane anchor selected for anchoring a user equipment, out of a plurality of service chains in a network in order to better quality of service by utilizing central and distributed user planes which allows flexibility to user plane resource allocation in a 5G network, see D3, paragraph 0002 .
Per claim 27, refer to the same rationale as explained in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647